DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claim 1 states, “an antenna module” twice. It appears the second instance should state, “the antenna module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US PG. Pub. 2015/0364804) in view of Mack et al. (US PG. Pub. 2002/0097116).

Regarding claim 1 – Tong teaches an electronic device (fig. 14 & 6A, 200 [paragraph 0055] Tong states, “radio frequency device 200”) comprising: a main printed circuit board (100 [paragraph 0056] Tong states, “multi-layer PCB 100”) in which a waveguide (30 [paragraph 0044] Tong states, “integrated waveguide structure 30”) that interrupts at 
 	Tong does not explicitly teach wherein the waveguide is a band stop filter.
 	Mack teaches wherein a waveguide is a band stop filter ([paragraph 0076] Mack states, “frequency or dimensionally sensitive components such as waveguide filters, for example to band pass and band stop filters as well as others”).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a waveguide connected to an antenna as taught by Tong with the waveguide being used as a band stop filter as taught by Mach because Mach states, “prevent resonance of the operating frequency or band of frequencies of the filter” [paragraph 0077]. Band stop filters will prevent noise from being passed with the signal. 

Regarding claim 16 – Tong teaches a printed circuit board (figs. 14 & 6A, board 45 having circuits 70 and 75 thereon [paragraph 0056] Tong states, “board dielectric layer 45”) wherein a waveguide (30 [paragraph 0044] Tong states, “integrated waveguide 
Tong does not explicitly teach wherein the waveguide is a band stop filter.
 	Mack teaches wherein a waveguide is a band stop filter ([paragraph 0076] Mack states, “frequency or dimensionally sensitive components such as waveguide filters, for example to band pass and band stop filters as well as others”).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a waveguide connected to an antenna as taught by Tong with the waveguide being used as a band stop filter as taught by Mach because Mach states, “prevent resonance of the operating frequency or band of frequencies of the filter” [paragraph 0077]. Band stop filters will prevent noise from being passed with the signal. 

Claims 1-2, 5-7, 11, 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (JP 2005-311337) in view of NEC Corp (WO 2009-145237), see English translations attached.


Tamaki does not explicitly teach wherein a band stop filter is formed in via group patterns.
 NEC explicitly teaches wherein a band stop filter (figs. 4-8, 1109 [pages 9 (bottom)-10 (top)] NEC states, “unit cell 1109 having the above connection relationship is periodically arranged on the waveguide in the same manner as in the example of FIGS. 4 and 5, thereby realizing a band stop filter having two close cutoff frequency 
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a main PCB with a band stop filter attached to an antenna as taught by Tamaki with the band stop filter being formed in a via group pattern as taught by NEC because NEC states reading this band stop filter, “it can be seen that the waveguide structure of this example is effective as a band stop filter having a plurality of cutoff frequency bands” [page 10].

Regarding claim 2 – Tamaki in view of NEC teach the electronic device of claim 1, wherein the band stop filter (Tamaki; fig. 3, structure including vias 65, 83 & 60) is configured such that the antenna module (fig. 1, 7) is disposed close to a location connected to the main printed circuit board (2; claimed structure shown in figures 1 and 6).

Regarding claim 5 – Tamaki in view of NEC teach the electronic device of claim 1, wherein the band stop filter (NEC; fig. 4) determines a number of the via group patterns (via group patterns 305-307 shown in figure 4) connected to the antenna module ([page 4] NEC states, “It can be applied to a vessel, a filter, a leaky wave antenna”), and wherein the via group patterns comprise one or more vias (three vias are shown).
 	Tamaki in view of NEC does not explicitly teach determining a number of the via group pattern based on a connector.


Regarding claim 6 – Tamaki in view of NEC teach the electronic device of claim 1, wherein the band stop filter (NEC; fig. 4) determines a number of the via group patterns (via group patterns 305-307 shown in figure 4) connected to the antenna module ([page 4] NEC states, “It can be applied to a vessel, a filter, a leaky wave antenna”), and wherein the via group patterns comprise one or more vias (three vias are shown).
 	Tamaki in view of NEC does not explicitly teach determining a number of the via group pattern based on a number of pins of a connector.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a number of via group patterns based on a number of pins of a connector, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Controlling the number of via group patterns (in relation to the pins of a connector) will allow for only the desired signal to be selected and prevent propagation of electromagnetic waves in various frequency bands (discussed by NEC).

 	Tamaki in view of NEC discloses the claimed invention except for the via group pattern having a specific same or similar arrangement regarding length, via forming patterns, diameter of signal lines in the vias or gaps in the vias.  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the specific dimension regarding the via group patterns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling these parameters will allow for only the desired signal to be selected and prevent propagation of electromagnetic waves in various frequency bands (discussed by NEC). 

Regarding claim 11 – Tamaki in view of NEC teach the electronic device of claim 1, wherein the band stop filter (NEC; figs. 4-8, 1109) determines diameters of signal lines (fig. 8, 301-304 [Abstract] NEC states, “conductive patch 301-304”) in vias (305-307) included in the via group patterns (via group shown in figure 4), and wherein a length of the vias (305-307) or gaps in the vias are determined based on the determined diameters of signal lines in the vias (claimed structure shown in figures 4-8).

 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the specific dimension regarding the via group patterns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling these parameters will allow for only the desired signal to be selected and prevent propagation of electromagnetic waves in various frequency bands (discussed by NEC). 

Regarding claim 16 – Tamaki teaches a printed circuit board (fig. 1, 2 & 6 [paragraph 0018] Tamaki states, “high-frequency package 2”) wherein a band stop filter (fig. 3, structure including vias 65, 83 & 60 [paragraph 0068] Tamaki states, “when the open-ended line 83 having a length of ¼ ± 10% of the effective wavelength λg is provided, as can be seen from the curve d in FIG. In the vicinity band of the frequency f0 corresponding to the effective wavelength λg, the passing amount can be extremely reduced. For this reason, it is possible to prevent the high-frequency line segment coupled to the signal via 65 or the inner layer signal line 60 from passing to the inner layer signal line 60 ahead of the open-ended line 83, thereby preventing leakage of high-frequency components to the outside. It becomes possible to suppress”) that interrupts at least some signals received from or transmitted to the outside ([paragraph 0001] Tamaki states, “The present invention relates to a high-frequency package capable of suppressing leakage to the outside, a transmission / reception module and a 
 Tamaki does not explicitly teach wherein a band stop filter is formed in via group patterns.
 NEC explicitly teaches wherein a band stop filter (figs. 4-8, 1109 [pages 9 (bottom)-10 (top)] NEC states, “unit cell 1109 having the above connection relationship is periodically arranged on the waveguide in the same manner as in the example of FIGS. 4 and 5, thereby realizing a band stop filter having two close cutoff frequency bands”) is formed in via group patterns (fig. 4, 305-307 [Abstract] NEC states, “conductor posts 305 to 307”; see of via group patterns shown in figure 4).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a main PCB with a band stop filter attached to an antenna as taught by Tamaki with the band stop filter being formed in a via group pattern as taught by NEC because NEC states reading this band stop filter, “it can be seen that the waveguide structure of this example is effective as a band stop filter having a plurality of cutoff frequency bands” [page 10].

Regarding claim 18 – Tamaki in view of NEC teach the printed circuit board of claim 16, wherein when the via group patterns comprise a plurality of vias (NEC; fig. 4, 305-307), at least lengths of vias (figure 1 shows “similar” lengths), via forming patterns (figure 4 shows repeating “via forming patterns), diameters of signal lines in the vias or gaps in 
 	Tamaki in view of NEC discloses the claimed invention except for the via group pattern having a specific same or similar arrangement regarding length, via forming patterns, diameter of signal lines in the vias or gaps in the vias.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the specific dimension regarding the via group patterns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling these parameters will allow for only the desired signal to be selected and prevent propagation of electromagnetic waves in various frequency bands (discussed by NEC).

Regarding claim 19 – Tamaki in view of NEC teach the printed circuit board of claim 16, but fail to explicitly teach wherein the printed circuit board is configured to be used as a main printed circuit board of an electronic device.
 	However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The patentability of a claimed product, i.e. “the printed circuit board”, does not depend on how it is used, i.e. “as a main printed circuit board of an electronic device”.


 	However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The patentability of a claimed product, i.e. “the printed circuit board”, does not depend on how it is used, i.e. “configured to be used as an interruption filter for a shield box that inspects an electronic device”.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. in view of NEC as applied to claim 1 above, and further in view of Park (KR 2019-0050039).

Regarding claim 3 – Tamaki in view of NEC teach the electronic device of claim 1, but fail to teach wherein the main printed circuit board further comprises a communication processor or an intermediate frequency integrated circuit (IFIC), wherein the antenna module comprises a radio frequency integrated circuit (RFIC) or an antenna array.
 	Park teaches an electronic device (fig. 2a, 200 [title] Park states, “Millimeter-wave dual band antenna for 5g communication and electronic device”) having a main printed circuit board (fig. 3, 350 [page 9] Park states, “substrate 350 (e.g., a main PCB”) and an antenna module (310 [page 9] Park states, “communication modules 310, 320, 330 and 340…that operates as an antenna element (e.g., antenna element 420, 430 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a main PCB with a band stop filter attached to an antenna as taught by Tamaki in view of NEC with the arrangement of the IFIC and the RFIC as taught by Park because Park states, “the electronic device 200 includes at least one communication module (e.g., the communication module 400 of FIG. 4A) that uses a millimeter wave (e.g., a band of 25 GHz or greater)” [page 9]. These components will allow for extremely fast speeds.

Regarding claim 4 – Tamaki in view of NEC and Park teach the electronic device of claim 3, wherein when the electronic device (Park; fig 2a, 200) transmits a signal to the outside (the electronic device (phone) will transmit signals to the outside), an input terminal (terminal connected to connecting member 381) is the IFIC (fig. 3, 360) and an output terminal (terminal connected to connecting member 381) is the RFIC (311), and wherein when the electronic device receives a signal from the outside (the electronic device (phone) will receive signals from the outside), the input terminal is the RFIC (311) and the output terminal is the IFIC (360). Tamaki teaches an input and output terminal (fig. 6, 51) of the band stop filter as discussed in the rejection to claim 1.

Claims 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. in view of NEC as applied to claim 1 above, and further in view of Zuo et al. (US PG. Pub. 2018/0040547).

Regarding claim 8 – Tamaki in view of NEC teach the electronic device of claim 1, and

wherein frequency bands that are stopped are set according to at least lengths of vias, diameters of signal lines in the vias, or gaps in the vias (NEC shows the required structure of the band stop filter having lengths of vias).
 	Tamaki in view of NEC fail to teach wherein one via included in the via group patterns is operated as one LC filter; and wherein frequency bands that are stopped are set to be different according to at least lengths of vias, diameters of signal lines in the vias, or gaps in the vias.
 	Zuo teaches wherein one via (fig. 1, 113) included in the via group patterns (113-115) is operated as one LC filter ([paragraph 0037] Zuo states, “A filter (e.g., an inductive-capacitive (LC) filter) may include the inductor (e.g., the metal structures 126-129 and the through-substrate vias 113-115) and the capacitor 118”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a band stop filter formed by via group patterns as taught by Tamaki in view of NEC with at least one via being operated as an LC filter as taught by Zuo because Zuo states, “The filter within the interposer device 110 may be configured to filter an RF signal prior to (or 
 	Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein frequency bands that are stopped are set to be different according to at least lengths of vias, diameters of signal lines in the vias, or gaps in the vias., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling these parameters will allow for only the desired signal to be selected and prevent propagation of electromagnetic waves in various frequency bands (discussed by NEC).

Regarding claim 9 – Tamaki in view of NEC teach the electronic device of claim 1, wherein at least a number of vias, lengths of the vias, diameters of signal lines in the vias, or gaps in the vias are determined (NEC shows the required claimed structure).
 	Tamaki in view of NEC fail to teach wherein at least a number of vias, lengths of the vias, diameters of signal lines in the vias, or gaps in the vias are determined in consideration of an inductance and a capacitance that are necessary for the band stop filter to be operated as an LC filter.
 	Zuo teaches wherein at least a number of vias (fig. 1, 113-115) are to be operated as one LC filter ([paragraph 0037] Zuo states, “A filter (e.g., an inductive-capacitive ( LC) filter) may include the inductor (e.g., the metal structures 126-129 and the through-substrate vias 113-115) and the capacitor 118”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a 
 	Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein at least a number of vias, lengths of the vias, diameters of signal lines in the vias, or gaps in the vias are determined in consideration of an inductance and a capacitance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling these parameters will allow for only the desired signal to be selected and prevent propagation of electromagnetic waves in various frequency bands (discussed by NEC). 

Regarding claim 10 – Tamaki in view of NEC and Zuo teach the electronic device of claim 9, wherein the main printed circuit board (Tamaki; fig. 3, 2) has multiple layers (fig. 6, 23 [paragraph 0026] Tamaki states, “multilayer dielectric substrate 23”), and the lengths of the vias (65) are set to vary based on a number of the layers laminated on the main printed circuit board (claimed structure shown in figure 6).

Regarding claim 17 – Tamaki in view of NEC teach the printed circuit board of claim 16, wherein at least a number of vias included in the via group patterns, lengths of the vias, diameters of signal lines in the vias, or gaps in the vias are determined (NEC shows the required claimed structure).

 	Zuo teaches wherein at least a number of vias (fig. 1, 113-115) are to be operated as one LC filter ([paragraph 0037] Zuo states, “A filter (e.g., an inductive-capacitive ( LC) filter) may include the inductor (e.g., the metal structures 126-129 and the through-substrate vias 113-115) and the capacitor 118”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a band stop filter formed by via group patterns as taught by Tamaki in view of NEC with at least one via being operated as an LC filter as taught by Zuo because Zuo states, “The filter within the interposer device 110 may be configured to filter an RF signal prior to (or subsequent to) amplification by the power amplifier in the semiconductor device 112” [paragraph 0037].
 	Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein at least a number of vias, lengths of the vias, diameters of signal lines in the vias, or gaps in the vias are determined in consideration of an inductance and a capacitance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling these parameters will allow for only the desired signal to be selected and prevent propagation of electromagnetic waves in various frequency bands (discussed by NEC).

s 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. in view of NEC as applied to claim 1 above, and further in view of Lee et al. (US PG. Pub. 2019/0082536).

Regarding claim 12 – Tamaki in view of NEC teach the electronic device of claim 1, but fails to teach wherein when the band stop filter is connected to the antenna module through a serial peripheral interface (SPI) connector, a plurality of the via group patterns are disposed to correspond to signal lines of the SPI connector.
 	Lee teaches wherein a filter (fig. 6, 220 [paragraph 0107] Lee states, “circuit board 220…a first filter 222…a second filter 225”) is connected to the antenna module (275 [paragraph 0111] Lee states, “antenna 275”) through a serial peripheral interface (SPI) connector (250 [paragraph 0073 & 0063] Lee states, “connector 250…At least some of the above-described components may be coupled mutually and communicate signals (e.g., commands or data) therebetween via an inter-peripheral communication scheme (e.g., a bus, general purpose input and output (GPIO), serial peripheral interface (SPI), or mobile industry processor interface (MIPI))”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a band stop filter connected to an antenna module as taught by Tamaki in view of NEC with the connection being a serial peripheral interface as taught by Lee because SPI has the advantage of simple hardware, lower power requirement and uses fewer pins than alternative connections.


Regarding claim 13 – Tamaki in view of NEC teach the electronic device of claim 12, wherein when the via group patterns are configured to have at least a number of vias (NEC; fig. 4, 305-307), a length of the vias (figure 1 shows “similar” lengths), via forming patterns (figure 4 shows repeating “via forming patterns), diameters of signal lines in the vias or gaps in the vias are set to specific dimensions (claimed structure appears shown by NEC in figures 1-8).
 	Tamaki in view of NEC discloses the claimed invention except for the via group pattern having a specific same or similar arrangement regarding length, via forming patterns, diameter of signal lines in the vias or gaps in the vias.  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the specific dimension regarding the via group patterns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the 

Regarding claim 14 – Tamaki in view of NEC teach the electronic device of claim 13, wherein when the via group patterns are configured to have at least a number of vias (NEC; fig. 4, 305-307), a length of the vias (figure 1 shows “similar” lengths), via forming patterns (figure 4 shows repeating “via forming patterns), diameters of signal lines in the vias or gaps in the vias are set to specific dimensions (claimed structure appears shown by NEC in figures 1-8) based on a kind of signal lines connected to the via group pattern ([claim 1] NEC states, “a signal is supplied between opposing conductors at least one place in the signal propagation direction”).
 	Tamaki in view of NEC discloses the claimed invention except for the via group pattern having a specific same or similar arrangement regarding length, via forming patterns, diameter of signal lines in the vias or gaps in the vias.  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the specific dimension regarding the via group patterns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling these parameters will allow for control of the electrical characteristics (impedance, etc.). 

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. in view of NEC as applied to claim 1 above, and further in view of Mee (US Patent 3656162).

Regarding claim 15 – Tamaki in view of NEC teach the electronic device of claim 1, wherein one via group pattern (NEC; see fig. 4) is formed.
 	Tamaki in view of NEC does not teach wherein when the band stop filter is connected to the antenna module through a coaxial cable connector.
 	Mee teaches an electronic device (fig. 1 [title] Mee states, “Diplexer for radio communication”) wherein when the band stop filter (16 [column 2 line 23-24] Mee states, “notch or band stop filter”) is connected to the antenna module (14 [column 1 line 65-66] Mee states, “common antenna 14”) through a coaxial cable connector (17 [column 1 line 67] Mee states, “coaxial cable 17”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an antenna, a band stop filter being connected as taught by Tamaki and NEC with the connection being a coaxial cable connector as taught by Mee because coaxial cables are known to be well shielded and effectively allow antenna signal to be transmitted to circuitry for processing.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847